The State




                          Fourth Court of Appeals
                                San Antonio, Texas
                                      August 25, 2014

                         No. 04-12-00735-CR and 04-12-00736-CR

                                    Albert NICHOLAS,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 198th Judicial District Court, Kerr County, Texas
                             Trial Court No. B93-6 and B93-7
                         Honorable Rex Emerson, Judge Presiding

                                      ORDER
Sitting:      Sandee Bryan Marion, Justice
              Rebeca C. Martinez, Justice
              Luz Elena D. Chapa, Justice

     The panel has considered the Appellant’s Motion for Rehearing and the motion is
DENIED.

                                     PER CURIAM



ATTESTED TO: ________________________
            Keith E. Hottle
            Clerk of Court